


Exhibit 10.26

 

AMENDMENT

TO

AMENDED AND RESTATED COLLABORATION AGREEMENT

 

This AMENDMENT (the “Amendment”), dated as of January 18, 2012 (the “Amendment
Date”), further amends the AMENDED AND RESTATED COLLABORATION AGREEMENT, dated
January 24, 2007, as previously amended on July 31, 2008 and November 6, 2009
(the “Amended Agreement”) between DYAX CORP. (“Dyax”) and MERRIMACK
PHARMACEUTICALS, INC. (“Merrimack”).  Terms not otherwise defined herein shall
have the respective meanings attributed to them in the Amended Agreement.

 

WHEREAS, Dyax and Merrimack wish to amend the Amended Agreement to allow
Merrimack to utilize the services and capabilities of third parties to research
and develop Dyax Antibodies in accordance with the terms and conditions set
forth in the Amended Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                      Section 3.1(a) of the Amended Agreement
is hereby deleted in its entirety and replaced with the following in lieu
thereof:

 

(a)                                 Research License. Subject to the terms and
conditions of this Agreement, including the restrictions set forth in
Section 3.2 and the payment obligations set forth in Article 4, Dyax hereby
grants to Merrimack and its Affiliates a world-wide, non-exclusive,
royalty-free, non-transferable license (with the right to sublicense), under the
Dyax Patent Rights, Dyax Research Know-How, Dyax Antibody Information, Dyax
Antibody IP and CAT Patent Rights to use Dyax Research Materials and to
research, develop and make Dyax Antibodies, solely in the Research Field.

 

2.                                      Except as expressly provided otherwise
in this Amendment, all provisions of the Amended Agreement remain in full force
and effect without modification and all such terms are hereby ratified and
confirmed.

 

3.                                      From and after the Amendment Date, the
term “Agreement” as used in the Amended Agreement shall mean the Amended
Agreement, as further amended hereby.

 

4.                                      This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives as of the date set forth
above.

 

DYAX CORP.

 

MERRIMACK PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Andrew Ashe

 

By:

/s/ Edward J. Stewart

 

 

 

 

 

Name:

Andrew Ashe

 

Name:

Edward J. Stewart

 

 

 

 

 

Title:

VP + GC

 

Title:

SVP

 

--------------------------------------------------------------------------------
